Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 February 07, 2019

The Court of Appeals hereby passes the following order:

A19A1280. CHARLES MICHAEL OLSON v. THE STATE.

      In 2017, Charles Michael Olson pleaded guilty to three counts of sexual battery
and one count of statutory rape. He was given a first offender sentence that consisted
mostly of probation. In 2018, the State petitioned to revoke Olson’s probation on the
ground that he had violated a special condition of probation. Following a hearing, the
trial court concluded that Olson had violated the condition, and it revoked a portion
of his probation. Olson filed a motion for new trial, which the trial court denied.
Olson then filed an application for discretionary appeal, which we denied. See Case
No. A19D0239 (decided Jan. 10, 2019). He also filed this direct appeal, over which
we lack jurisdiction.
      Because the underlying subject matter of Olson’s appeal is the revocation of
his “first offender” probation, he was required to file an application for discretionary
appeal in order to obtain review in this Court. See OCGA § 5-6-35 (a) (5); Jones v.
State, 322 Ga. App. 269, 269 n. 2 (745 SE2d 1) (2013); Zamora v. State, 226 Ga.
App. 105, 105 (485 SE2d 214) (1997). We thus lack jurisdiction to consider this
direct appeal. See White v. State, 233 Ga. App. 873, 874 (505 SE2d 228) (1998).
      Further, our denial of Olson’s application for discretionary appeal was an
adjudication on the merits, and therefore the doctrine of res judicata bars this direct
appeal from the same trial court order. See Northwest Social & Civic Club, Inc. v.
Franklin, 276 Ga. 859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App.
258, 260-261 (1) (649 SE2d 313) (2007).
For these reasons, this appeal is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               02/07/2019
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.